DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 9-11, 13, 15, 16, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (9,021,777) in view of Quiroga (6,038,842) and further in view of Coussins et al. (US 2006/0070367 A1).
 Regarding claim 1, Johnson et al. discloses a cutting system comprising: 
at least one rotating blade disk (201) having a central portion, a top side, a bottom side, and a peripheral edge (see FIGS.2, 4, 5, 6, 8, 9); 

a housing (203 in FIGS.2-3) proportioned for the blade disk to nest inside and having a downwardly directed outer circumference and an open lower portion.

Johnson et al. fails to show the plurality of blades positioned on the rotating blade disk as first and second pairs of said cutting blades, with the second pair of cutting blades being secured radially inward from the first pair of cutting blades.
Quiroga teaches a similar rotary mower blade disk (100’’’) having a first pair of cutting blades (see FIG.15A; 106’ or 108’) and a second pair of cutting blades (108’ or 110’) secured to the bottom side of the blade disk, the second pair of cutting blades (108’ or 110’) secured radially inward from the first pair of cutting blades (106’ or 108’), wherein in operation the first and second pairs of cutting blades provide a multiple radius blade tip coverage area (similar to radius blade tip coverage area shown in FIGS.1-2, shown by r1, r2, r3, and/or r4, and in FIGS.7B and 19A/B) including at least a cut plane (plane at which first pair of cutting blades 106’ or 108’ cut and at a first radius) and a cut circle plane (plane at which second pair of cutting blades cut 108’ or 110’ cut and at a second radius),  “to achieve a better cutting and mulching efficiency, and a reduction in power requirements and energy consumption as compared to conventional mower.  The multiple cutting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cutting system of Johnson et al. to comprise two pairs of said cutting blades (202), with one pair being radially inward of the other pair, as taught by Quiroga, in order to achieve a better cutting and mulching efficiency, and a reduction in power requirements and energy consumption as compared to conventional mower.

Furthermore, Johnson et al. fails to disclose wherein a front facing side (307, 308 in FIG.3 and 402 in FIG.4) of the housing (203) comprises arched portions at opposing ends of the housing, and wherein a width of the arched portions extends outwardly from the blade disk peripheral edge.
Coussins et al. teaches that it is old and well known for a housing of a similar cutting system to have arched portions (guide 105; see FIGS.2-7) at a front facing side of a housing (13) and opposing ends of the housing, wherein a width of the arched portions (105) extends outwardly from a blade (15) peripheral edge (see FIGS.5-6), wherein the arched portions “gathers the blades of grass which are at the extreme outside edges of the lawnmower, and pulls them towards the cutting element.  The guides curved profile directing the uncut grass in the required direction.” (para.[0011]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front facing sides of the housing of Johnson et al. to include arched portions as taught by Coussins et al. in order to help guide uncut grass inwards towards the blade and therefore provide a more effective cutting system.

Regarding claims 7, 9, and 10, the combination of Johnson et al., Quiroga and Coussins et al. discloses the cutting system of claim 1, wherein the first pair of cutting blades (202 of Johnson et al.) comprises generally flat, rectangular members whose longitudinal edges comprise sharpened cutting surfaces (see FIGS.2 and 4 and 8 of Johnson et al. and col.3, lines 50-51 of Johnson et al.), per claim 7;
wherein the first pair of cutting blades (106’ or 108’ of Quiroga; see FIG.15A) are mounted at about 180 degrees relative to each other, per claim 9;
wherein the second pair of cutting blades (108’ or 110’ of Quiroga; see FIG.15A) are mounted at an angle of about 180 degrees relative to each other, per claim 10.

Regarding claim 11, and referring to the rationale set forth in the rejection of claim 1, the combination of Johnson et al., Quiroga and Coussins et al. discloses a cutting system comprising: 
at least one non-planar rotating blade disk (201 of Johnson et al.) having a top side, a bottom side, and a peripheral edge (see FIGS.2, 4, 5, 6, 8, 9);
a first pair of cutting blades (202 of Johnson et al. similar to 106’ or 108’ of Quiroga) pivotably secured to the bottom side of the blade disk; 
a second pair of cutting blades (202 of Johnson et al.; in view of positions of 108’ or 110’ of Quiroga) comprising generally flat, rectangular members whose longitudinal edges comprise sharpened cutting surfaces (see FIG.4 of Johnson et al.) pivotably secured to the bottom side of the blade disk radially inward from the first pair of cutting blades (see FIG.8 of Johnson et al. in view of placement shown in FIG.15A of Quiroga); and
a housing (203 in FIGS.2-3 of Johnson et al.) proportioned for the blade disk to nest inside and having a downwardly directed outer circumference and an open lower portion, wherein a front facing side of the housing comprises arched portions (guide 105; see FIGS.2-7 of Coussins et al.) at opposing ends of the housing, and wherein a width of the arched portions (105 of Coussins et al.) extends outwardly from a blade disk (201 of Johnson et al., similar to 15 of Coussins et al.) peripheral edge (see FIGS.5-6 of Coussins et al.),

Regarding claims 13, 15, and 16, claims 13, 15, and 16 recite similar limitations as claims 7, 9, and 10 and are therefore rejected using the same art and rationale as set forth above.

Regarding claims 21-22, the combination further discloses the cutting system of claim 1, wherein the housing arched portions (105 of Coussins et al.) are integrally molded with the housing (see para.[0012] and [0036] of Coussins et al.), per claims 21 and 23;
wherein a height of the housing arched portions extends upwardly from a plane defined by the blade disk peripheral edge (taught by the modification of Johnson et al. in view of Coussins et al.), per claim 22.

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. and Quiroga and Coussins et al., as applied to claim 11 above, and further in view of further in view of Rolfe (5,561,972).
Regarding claims 3-6, the combination of Johnson et al., Quiroga and Coussins et al. discloses the cutting system of claim 1, except for the cutting blades (202 of Johnson et al.) having a cut plane and a cut circle plane.
Rolfe teaches a similar cutting system comprising a first pair of cutting blades (flail blades 6 with cutting edge 15) and a second pair of cutting blades (cutting edge 14) that provide a multiple radius blade tip coverage area including at least a cut plane (plane where cutting edge 15 cuts) and a cut circle plane (plane where cutting edge 14 cuts) and wherein the cut circle plane (of cutting edge 14) lies above and within the radius of the cut plane (of cutting edge 15; see FIGS.2, 5, and 8), improving the mulching function of the cutting system (col.8, lines 62-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cut planes of the combination to have different elevations, as taught by Rolfe in order to improve the mulching function of the cutting system.

As a result, the combination of Johnson et al., Quiroga, and Coussins et al. discloses the first pair of cutting blades (202 of Johnson et al. similar to 106’ or 108’ of Quiroga) providing a cut plane (plane at which the tip of blade 106’ or 108’ cuts at a specific first radius; similar to blade 6 with cutting edge 15 of Rolfe), per claim 3;   
wherein the second pair of cutting blades (202 of Johnson et al. similar to 108’ or 110’ of Quiroga) provides a cut circle plane (plane at which the tip of blade 108’ or 110’ cuts at a specific first radius; similar to blade edge 14 of Rolfe), per claim 4;  
 wherein at least one or each of the blade attachment mechanisms (see FIG.5 of Johnson et al., which shows a bolt or fastener near arrow 505 on the right side of the figure) is located at a height that is above the cut plane and above the cut circle plane, per claims 5-6.

Claims 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. and Quiroga and Coussins et al., as applied to claim 11 above, and further in view of Mathis (2,906,082).
Regarding claim 12, the combination of Johnson et al., Quiroga and Coussins et al. discloses the cutting system of claim 11, except for a guard positioned below and adjacent to at least a portion of the bottom side of the blade disk, wherein in operation the guard 27040158-2616P2C2 US prevents intrusion of a digit into a portion of either of the cut plane and the cut circle plane.  
Mathis teaches that it is old and well known in the mowing art to provide a cutting system with a safety guard (see 27-28 in FIG.1) in order to “prevent one from having his foot contacted by the cutting blade” (col.1, lines 15-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cutting system of the combination to include a guard as taught by Mathis in order to prevent the user’s foot from contacting the cutting blade during operation of the mower.

Regarding claim 17, and referring to the rationale of claim 12 above, the combination of Johnson et al., Quiroga, Coussins et al., and Mathis discloses the cutting system of claim 11, further comprising
a guard (27-28 of Mathis) positioned below and adjacent to at least a portion of the bottom side of the blade disk, wherein the guard prevents intrusion of a digit into a portion of either of the cut plane and the cut circle plane; 
a mower body (includes housing of motor 502 in FIG.5 and 101 in FIG.1) surrounding the housing and including at least one standoff positioned to align with a corresponding vertical standoff (see FIG.5; channel structure 504 adjacent to motor housing 502) on the housing to prevent deformation of the mower body when an external pressure is applied (due to closeness of the structures; it creates a more rigid structure preventing deformation).  

Regarding claim 18, the combination further discloses the cutting system of claim 17, wherein the configuration of the guard, the vertical standoff, and the housing standoff provide a reduced grass edge trimming distance.  

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. and Quiroga and Coussins et al., as applied to claim 11 above, and further in view of Fulton et al. (2,728,182).
Regarding claim 19, the combination of Johnson et al., Quiroga and Coussins et al. discloses the cutting system of claim 11, except wherein the top side of the blade disk comprises a plurality of projections.  
Fulton et al. teaches that it is old and well known in the mowing art for a similar blade disk (46) of a cutting system to comprise a plurality of projections (49) on the top side of the disk (see FIGS.4 and 5) in order “to provide an air reaction to rotation of the disc so that there will be some torque reaction to rotation of the cutter 45 by the motor even when the cutting is not engaged with grass to be cut” (col.2, line72 to col.3, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cutting system of the combination to include projection on top of the disk as taught by Fulton et al. in order to provide an air reaction to rotation of the disc and thus provide a more efficient cutting system.

Regarding claim 20, the combination of Johnson et al., Quiroga, Coussins et al., and Fulton et al. discloses the cutting system of claim 19, wherein the plurality of projections (45 of Fulton et al.) comprises structures extending radially from a central portion of the blade disk to the peripheral edge, but does not show the projections being integrally molded.  It has been held that the term “integral” (or “integrally”, in this case) is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).  Furthermore, it has been held that that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) .  See MPEP 2144.04.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the projections of Fulton et al. to be integrally molded it has been held that that the use of a one piece construction instead of the structure disclosed in Fulton et al. would be merely a matter of obvious engineering choice.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 9-13, 15-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Gibson (US 9,398740), Lee (US 2,504,258), and others listed in the PTO-892 for other “arched portions” of the housing, as required in claims 1 and 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671